Citation Nr: 1800227	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  14-09 795		DATE


THE ISSUE

Entitlement to service connection for depression.


ORDER

Service connection for depression is granted.


FINDING OF FACT

The Veteran was first treated for symptoms of depression while in service and has continued treatment for the same symptoms since service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for depression have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty with the United States Navy from March 1972 to January 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned at a videoconference hearing in March 2017.  

The Board notes that the Veteran's initial claim of service connection for depression was denied in a March 1994 rating decision that was not appealed.  Since that decision became final, VA added to the claims file service treatment records that existed at the time of the 1994 claim, but that had not previously been associated with the claims file.  VA regulations provide that if, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156 (c)(1).  Therefore, the Board will reconsider the 1994 claim.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Here, the Veteran seeks service connection for depression.  The Veteran testified at the hearing that he began experiencing feelings of depression after returning from deployment during the Vietnam War, and that he was later hospitalized for depression prior to separating from service.  

The Veteran's service treatment records include records from a naval hospital where he was admitted in September and October 1992.  These records noted the Veteran's reports that he feared he was suffering a nervous breakdown, cried sporadically without reason, was having difficulty sleeping, was low on energy and concentration, and was experiencing marked sadness.  He reported having come to the hospital for treatment because he was worried his depression would cause him to drink again, and he had been sober since 1983.  The Veteran was diagnosed with adjustment disorder with depressed mood, and was treated with psychotherapy.

The Veteran's first application for service connection for depression was denied in March 1994.  The rating decision cited two documented treatments for depression in the service treatment records, one in October 1976 and one in July 1979.  The rating decision noted that these episodes both resolved, and treated them as isolated incidents of "situational depression" not indicative of an ongoing depressive disorder.  The rating decision did not address the Veteran's September and October 1992 hospitalization for depression, apparently because those records had not been associated with the Veteran's claims file at the time.

The Veteran's private and VA treatment records show diagnoses of adjustment disorder with depressed mood in March 1997 and February 2001, and recurrent depression in August 1993, October 2010, and March 2014.  The Veteran was followed for depression in his VA treatment records beginning in February 1997, when he reported a history of depressive episodes since returning from deployment during the Vietnam War.  He continues to be followed for depression at VA and with his private primary care physician. The symptoms consistently reported throughout the private and VA treatment records include episodes of sadness, low energy, difficulty falling asleep, and decreased motivation.

The Veteran was afforded a VA examination in connection with his claim in October 2010.  The examiner opined that the Veteran's depressive disorder was not caused by his service-connected right knee disability, noting that rather the depression appeared to be related to a loss of status after leaving the military.  The examiner further noted that the Veteran's prior substance abuse, which "was cited as having commenced due to 'seeing his friends come back [from Vietnam] in bodybags' . . . gives the best indicator that his depression had onset long before it was document in the medical records as such."  

The Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current depression had its onset during his active service.  Specifically, the Veteran was treated in service for symptoms of marked sadness, decreased energy and motivation, and difficulty sleeping, after which he was diagnosed with an adjustment disorder with depressed mood.  The Veteran complained of these same symptoms after service in March 1997, and received the same diagnosis.  He continued to report these same symptoms, and was later diagnosed with recurrent depression, which is a current diagnosis.  

Further, although the 2010 VA examiner was only asked to opine as to whether the Veteran's depression was caused by his service-connected knee injury, the examiner noted that the depression likely had its onset in service, manifested in the well-documented in-service substance abuse.  

Accordingly, entitlement to service connection for depression is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Georgia Department of Veterans Services


Department of Veterans Affairs


